DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,496,902 in view of Kumar et al, U.S. Patent Application Publication No. 2017/0300783 (hereinafter Kumar).
	Regarding claim 1, claim 1 of the patent discloses a computer-implemented method for performing machine learning, the method comprising:	selecting, by a processor operatively coupled to one or more databases, first and second training data from one or more training sets in the one or more databases;
	forming mixed training data;
	training, by the processor, a machine learning process using the mixed training to augment data used by the machine learning process. 

	Still on the issue of claim 1, the claims of the patent do not clearly teach the forming is done by subtracting a value of each data element in the second training data from a value of a corresponding data element in the first training data. All the same, Kumar discloses that the forming is done by subtracting a value of each data element in the second training data from a value of a corresponding data element in the first training data (from Figure 2, see 30). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of the patent wherein the forming is done by subtracting a value of each data element in the second training data from a value of a corresponding data element in the first training data as taught by Kumar. This modification would have improved the system’s flexibility by identifying types of transformation between source and target domains as suggested by Kumar.

	Claim 2 is anticipated by claim 2 of the patent. 
Claim 3 is anticipated by claim 3 of the patent. 
Claim 4 is anticipated by claim 4 of the patent. 
Claim 5 is anticipated by claim 5 of the patent. 
Claim 6 is anticipated by claim 6 of the patent. 
Claim 7 is anticipated by claim 7 of the patent.
Claim 8 is anticipated by claim 8 of the patent. 
Claim 9 is anticipated by claim 9 of the patent. 
Claim 10 is anticipated by claim 10 of the patent. 

Regarding claim 11, the claims of the patent as modified by Kumar discloses the claimed feature. 
	
Claim 12 is anticipated by claim 12 of the patent. 

	Regarding claim 13, claim 1 of the patent discloses: 	selecting, by a processor operatively coupled to one or more databases, first and second training data from one or more training sets in the one or more databases;
	forming mixed training data;
	training, by the processor, a machine learning process using the mixed training to augment data used by the machine learning process. 

	Still on the issue of claim 13, the claims of the patent do not clearly teach the forming is done by subtracting a value of each data element in the second training data from a value of a corresponding data element in the first training data. All the same, Kumar discloses that the forming is done by subtracting a value of each data element in the second training data from a value of a corresponding data element in the first training data (from Figure 2, see 30). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of the patent wherein the forming is done by subtracting a value of each data element in the second training data from a value of a corresponding data element in the first training data as taught by Kumar. This modification would have improved the system’s flexibility by identifying types of transformation between source and target domains as suggested by Kumar.

	Regarding claim 14, claim 1 of the patent discloses: 
	a processor, operatively coupled to one or more databases, configured to:
	select first and second training data from one or more training sets in the one or more databases;
	form mixed training data;
	train a machine learning process using the mixed training data to augment data used by the machine learning process. 

	Still on the issue of claim 14, the claims of the patent do not clearly teach the forming is done by subtracting a value of each data element in the second training data from a value of a corresponding data element in the first training data. All the same, Kumar discloses that the forming is done by subtracting a value of each data element in the second training data from a value of a corresponding data element in the first training data (from Figure 2, see 30). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of the patent wherein the forming is done by subtracting a value of each data element in the second training data from a value of a corresponding data element in the first training data as taught by Kumar. This modification would have improved the system’s flexibility by identifying types of transformation between source and target domains as suggested by Kumar.

	Claim 15 is anticipated by claim 2 of the patent.
	Claim 16 is anticipated by claim 3 of the patent.
	Claim 17 is anticipated by claim 4 of the patent.
	Claim 18 is anticipated by claim 5 of the patent.

Regarding claim 19, the claims of the patent as modified by Kumar discloses the claimed feature. 
	
	Claim 20 is anticipated by claim 12 of the patent.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 5 recites the limitation "overlaying steps" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 8 through 10 have the same problem. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-11 and 13-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting training data, forming mixed training data and training a machine learning process using the mixed training data. 
	The limitations of selecting training data, forming mixed training data and training a machine learning process, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the step from practically being performed by a human. For example, but for the “by a processor” language, “selecting” in the context of this claim encompasses a human manually selecting first and second training data from one or more training sets in the one or more databases. Similarly, the limitation of forming mixed training data by subtracting a value of each data element in the second training data from a value of a corresponding data element in the first training data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by a human. Lastly, but for the “by the processor” language, “training” in the context of this claim encompasses a human providing instructions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components, then it falls within the “Human Activity” grouping of abstract ideas. 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the selecting and training steps. The processor in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the selecting and training steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. And so, the claims are not patent eligible. 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claims 1-3, 5-7, 11-16 and 18-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Kumar.
	Regarding claim 1, Kumar discloses a computer-implemented method for performing machine learning, the method comprising:
	selecting, by a processor operatively coupled to one or more databases, first (from Figure 2, see 22) and second training data (from Figure 2, see 24) from one or more training sets in the one or more databases;
	forming mixed training data by subtracting (from Figure 2, see 30) a value of each data element in the second training data from a value of a corresponding data element in the first training data; and
	training (from Figure 2, see 40), by the processor, a machine learning process using the mixed training to augment data used by the machine learning process. 

	Regarding claim 2, see paragraph 0024.
	Regarding claim 3, see paragraph 0024.

	Regarding claim 5, see Figure 2.
	Regarding claim 6, see Figure 2.
	Regarding claim 7, see Figure 2.

	Regarding claim 11, see paragraph 0024.
	Regarding claim 12, see paragraph 0003.

	Regarding claim 13, Kumar discloses a computer program product for performing machine learning, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
	selecting, by a processor operatively coupled to one or more databases, first (from Figure 2, see 22) and second training data (from Figure 2, see 24) from one or more training sets in the one or more databases;
	forming mixed training data by subtracting (from Figure 2, see 30) a value of each data element in the second training data from a value of a corresponding data element in the first training data; and
	training (from Figure 2, see 40), by the processor, a machine learning process using the mixed training to augment data used by the machine learning process.

	Regarding claim 14, Kumar discloses a computer processing system for performing machine learning, comprising:
	a processor, operatively coupled to one or more databases, configured to:
	select first (from Figure 2, see 22) and second training data (from Figure 2, see 24) from one or more training sets in the one or more databases;
	form mixed training data by subtracting (from Figure 2, see 30) a value of each data element in the second training data from a value of a corresponding data element in the first training data; and
	train (from Figure 2, see 40) a machine learning process using the mixed training data to augment data used by the machine learning process. 

	Regarding claim 15, see paragraph 0024.
	Regarding claim 16, see paragraph 0024.

	Regarding claim 18, see Figure 2.
	Regarding claim 19, see paragraph 0024.
	Regarding claim 20, see paragraph 0003.

Allowable Subject Matter
9.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
June 20, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652